Judgment of conviction rendered May 24, 1968, certifying defendant to the custody of the Narcotic Addiction Control Commission, reversed, on the law, and the ease reminded to the 'Supreme Court, Bronx County, for repleading. There was not an intelligent waiver of right to trial by jury on the question of defendant’s addiction to narcotics; indeed, defendant was not informed at all of this then generally unrecognized right when, after his plea of guilty, he admitted addiction, and the clerk’s warning was therefore insufficient (see People v. Fuller, 24 N Y 2d 292; People v. Donaldson, 25 N Y 2d 38). Concur — Capozzoli, J. P., Tilzer, Markewich, Nunez and McNally, JJ.